DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on September 8, 2022:
Claims 1, 2, 4-15 and 17-22 are pending.  Claims 3 and 16 have been canceled as per Applicant’s request;
The specification objection and prior art rejections of record are withdrawn in light of the amendment.
Claim Objections
Claims 15 and 17-19 are objected to because of the following informalities:  Claim 5 recites the phrase “that that” at line 4 which should be “that is”.  Appropriate correction is required.  Claims 17-19 are dependent upon claim 15 and do not remedy this issue.  Therefore claims 17-19 are objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that the intermediate bracket is connected to the lower-tier battery arrays exclusively through the end plates of the lower-tier battery arrays.  However claim 20 recites that the intermediate bracket is secured to both the endplates and at least one first post and at least one second post.  Thus the intermediate bracket does not appear to be exclusively connected through the endplates as recited in claim 21.  Clarification is respectfully requested
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (U.S. Patent Application No. 2011/0151308).
	As to claim 20, Yoon discloses a multi-tier traction battery support assembly, comprising: a lower-tier battery array and an upper-tier battery array (Fig. 2)
the lower-tier battery array including a plurality of battery cells 10
disposed between endplates 100 of the lower-tier battery array;
at least one first post 130 spaced from a first side of the lower-tier battery array;
at least one second post 130 spaced from an opposite, second side of the lower-tier battery array; an intermediate bracket 150 attached directly to the endplates 100, the at least one first post, and the at least one second post such that the intermediate bracket spans the lower-tier battery array; and an upper-tier battery array supported on the intermediate bracket (Figs. 1, 2, 4 and 6).

    PNG
    media_image1.png
    483
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    566
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    497
    media_image3.png
    Greyscale

	As to claim 21, the lower-tier battery array includes two sets of battery arrays with the intermediate bracket 150 directly connected to both arrays exclusively through the end plates 100 and posts (Figs. 2 and 4).
Response to Arguments
Applicant’s arguments with respect to claims 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1, 2, 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2 and 4-14, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the multi-tier traction battery support assembly of claim 1 including the lower-tier and upper-tier battery arrays, intermediate bracket directly secured to at least one endplate of the lower-tier battery array, upper-tier battery array supported on the intermediate bracket, cross-member and at least one post mounted on the cross-member, the intermediate bracket directly secured to the at least one post at an attachment location on the first side of the lower-tier battery array, the intermediate bracket extending from the attachment location to another attachment location such that the intermediate bracket spans the lower-tier battery.
The Examiner concurs with Applicant’s assessment of the closest prior art of record to Kurokawa et al. (U.S. Patent Application No. 2013/0136970).  Reference is directed to Applicant’s remarks on page 9 of the response filed on September 8, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15 and 17-19 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
With respect to claims 15 and 17-19, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the multi-tier traction battery support method of claim 15 including supporting an intermediate bracket with at least one endplate of a lower-tier battery array, the bracket secured directly to the at least one end plate; supporting the bracket with at least one post that is secured to a cross-member, the racket directly secured to the at least one post at as recited in the claim and the bracket extending from the attachment location on the first side of the lower-tier battery array to another attachment location in an opposite second side of the lower-tier battery array such that the bracket spans the lower-tier battery array; and supporting an upper-tier battery array with the intermediate bracket.
The Examiner concurs with Applicant’s assessment of the closest prior art of record to Kurokawa et al. (U.S. Patent Application No. 2013/0136970).  Reference is directed to Applicant’s remarks on page 9 of the response filed on September 8, 2022.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 22, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the multi-tier traction battery support assembly therein further comprising a cross-member secured to a floor of an enclosure tray, the at least one first post mounted on the cross member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725